DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment  filed 1/13/22, including original claims 1-20., out of which claims 19-20 have been cancelled. Remaining claims 1-19 and 21-22 are pending consideration.
Allowable Subject Matter
Claims 1-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitations in combination of other limitations of claims:
As recited by claim 1;
acquire subscription information of a first profile stored in a first Subscriber Identification Module (SIM) of the external electronic device from the external electronic device through the first wireless communication circuit; 
transmit a subscription transfer request to the external electronic device based at least on the first profile, -2-LEE et al.Atty Docket No.: JAR-6297-0173 Appl. No. 16/918,382 Response to OA dated 09/16/2021 transmit an authentication request to a first server through the second wireless communication circuit; transmit, to the external electronic device, a challenge received from the first server corresponding to the authentication request, wherein the challenge comprises a random number for authenticating the first SIM;  transmit to the first server through the second wireless communication circuit, a payload for the challenge, the payload received from the external electronic device; acquire a second profile from a second server associated with the first server through the second wireless communication circuit based on transmitting the payload to the first server; and store the second profile to a second SIM of the electronic device.
As recited by claim 10;
acquiring subscription information of a first profile stored in a first subscriber identification module (SIM) of the external electronic device from the external electronic device through the first wireless communication circuit; transmitting a subscription transfer request to the external electronic device based on the first profile , transmitting an authentication request to a first server through a second wireless communication circuit transmitting, to the external electronic device, a challenge received from the first server corresponding to the authentication request, wherein the challenge comprises a random number for authentication regarding the first SIM; transmittingz  to the first server through the second wireless communication circuit, a payload for the challenge, the payload received from the external electronic device; acquiring a second profile from a second server associated with the first server through the second wireless communication circuit based on transmitting payload to the first server; and storing the second profile to a second SIM of the electronic device.
.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tuomi et al (US 20040093418) discloses The invention relates to a method for maintaining subscriber profiles in a first communication network, where subscriber-specific data services are provided for terminals operated by users of the network. In order to accomplish a self-provisioning system with respect to subscriber profiles for the first communication network, a location update request is transmitted from said first communication network to a mobile network, the location update request being such that it triggers in the mobile network the sending of a first response, which includes information relating to a subscriber. The first response is received in the first communication network, and the profile of the subscriber is updated by means of the information received in the response.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 10 AMM  to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SriLakshmi can be reached at telephone number (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647